DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-21, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,616.389. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same structure which comprises a membrane assembly, a plurality of frames and a membrane support structure which does not include holes or perforations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim s 13, 14, 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edlund (US 6,569,227) in view of Cath (US 2006/0144788).
Regarding 13, Edlund discloses a hydrogen purification device, comprising: 
first and second end frames (60) including:
an input port (24) configured to receive a mixed gas stream containing hydrogen gas and other gases;
an output port (34) configured to receive a permeate stream containing at least one of a greater concentration of hydrogen gas and a lower concentration of the other gases than the mixed gas stream; and
a byproduct port (36) configured to receive a byproduct stream containing at least a substantial portion of the other gases;
at least one hydrogen-selective membrane (46) disposed between and secured to the first and second end frames (via structure depicted in Fig. 34), the at least one hydrogen-selective membrane having a feed side (46) and a permeate side (50), at least part of the permeate stream being formed from the portion of the mixed gas stream that passes from the feed side to the permeate side, with the remaining portion of the mixed gas stream, which remains on the feed side, forming at least part of the byproduct stream; and
a plurality of frames (see Fig. 34) disposed between the first and second end frames and the at least one hydrogen-selective membrane and secured to the first and second end frames (Fig. 34), the plurality of frames including at least one permeate frame (234) disposed between the at least one hydrogen-selective membrane and the second end frame, the at least one permeate frame including:
a perimeter shell (see Fig. 34),
an output conduit formed on the perimeter shell (see conduit in plate 234 where permeate stream 34 flows) and configured to receive the at least part of the permeate stream from the at least one hydrogen-selective membrane,
at least one membrane support structure (210) that spans at least a substantial portion of the open region (see Fig. 34) and that is configured to support the at least one hydrogen-selective membrane.
Edlund does not teach a membrane support structure without holes.  Edlund teaches a support structure that utilizes a perforated or expanded metal which contains holes.  In other words, Edlund teaches a support structure but teaches a different variation of a support structure than claimed.
Cath also discloses a fluid diffusion membrane (see abstract).
Cath teaches a membrane support structure which provides support to the membrane while also allowing for permeates gases to be removed through channels/grooves (446).  Cath teaches such a structure in order to provide support for the membrane (paragraph 71), similar to the reason of the mesh/expanded foam support of Edlund).

Regarding claim 14, Edlund further discloses the at least one membrane support structure includes first and second membrane support plates stacked in the at least one membrane support structure (see Fig. 32 which discloses the membrane support structure 54 can comprise more than one plate) where in the plates are free from holes (as modified by Cath above).  
Regarding claim 23, Edlund further discloses22 at least one microscreen structure (such as 216 in Fig. 32) configured to support the at least one hydrogen-selective membrane, wherein the at least one microscreen structure is disposed between the at least one hydrogen- selective membrane and the at least one permeate frame (see Figs. 32 and 34 which illustrate the support structure 54 having a top layer between the frame and the membrane).  
Regarding claim 24, Edlund, as modified by Cath, teaches flow channels 446, but does not explicitly disclose these flow channels as “micro” channels.  However, Cath does teach that the size of the flow channels can vary depending on the needs of the particular application.  As such, it would have been obvious to one of ordinary skill in the art the reduce the size of these channels to “microchannels” in order to reduce the size of the membrane assembly and make it as small as possible.  Furthermore, see MPEP 2144(IV)(A) which discloses that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Claims 15-18 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edlund (US 6,569,227) in view of Cath (US 2006/0144788) and further in view of Beisswenger (US 2004/0003720).
Regarding claims 15-17 and 23, Edlund does not explicitly disclose a microscreen structure.
Beisswenger also discloses a hydrogen membrane structure (see abstract).
Beisswenger, like modified Edlund, teaches a metal (as implied by calling it a foil and discussing the intermetallic diffusion between the foil and the palladium membrane paragraphs 59-60) membrane support plate with channels (24), but also includes a nonporous microscreen structure (foil 22) which comprises circular holes (23, see Fig 7(a)-(c) for the shape of these holes) to support the membrane.  Beisswenger teaches such a configuration is preferable because it allows more support for the thin foil membrane which allows for the membrane to be supported on mostly flat surfaces (paragraph 59).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the membrane of modified Edlund with the perforated microscreen structure of Beisswenger in order to allow more support for the thin foil membrane which allows for the membrane to be supported on mostly flat surfaces.  Furthermore, by combining the membrane of modified Edlund with the support of Beisswenger, such a configuration would lead to the microscreen being disposed between the membrane and the permeate frame.
Regarding claim 18, Edlund, as modified by Beisswenger above, further discloses that the non-porous metal sheet includes stainless steel (see Fig. 6 which illustrates plate 6 being the same material as foil 22 and teaches the plate is made of stainless (paragraph 44)    

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edlund (US 6,569,227) in view of Cath (US 2006/0144788) and  Beisswenger (US 2004/0003720) as applied to claim 18 above, and further in view of Jantsch (US 2003/0213365).
Regarding claim 21, Edlund, as modified by Beisswenger, discloses that a protective layer be provided between the microscreen and the membrane to prevent intermetallic diffusion (see paragraph 60 of Beisswenger), but stops short of disclosing that this layer contains aluminum oxide.
Jantsch also discloses a hydrogen selective membrane (see abstract).
Jantsch teaches coating a stainless sell support structure (comparable to the micrsoscreen of Beisswenger) with an aluminum oxide containing layer in order to prevent diffusion with the palladium membrane (see abstract and Example 3).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the aluminum oxide containing diffusion barrier of Jantsch to the membrane and foil of modified Edlund in order to prevent intermetallic diffusion between the foil and membrane.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggest the claimed 303 stainless steel or steel comprising the claimed amount of aluminum within the stainless steel.

Response to Arguments
Applicant’s arguments filed 12/15/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725